DETAILED ACTION
1.	This communication is in response to application 16/457,812 filed on 6/28/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.



Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest enabling a dual-write operation mode for the data migration server such that, in response to a given write request from one the plurality of services, the data migration server writes a given data entry to both the preexisting data store and a replacement data store that is configured to store data used by the plurality of services; enabling a dual-read operation mode for the data migration server such that, in response to a given read request from one of the plurality of services, the data migration server reads a corresponding data entry from both the preexisting data store and the replacement data store; verifying data read from the replacement data store by the data migration server during the dual-read operation mode, including by: in response to read requests from one or more of the plurality of services, reading corresponding data entries from both the preexisting data store and the replacement data store; comparing the corresponding data entries to determine whether a given data entry read from the preexisting data store matches a given corresponding data entry read from the replacement data store; and generating a data quality report based on the comparing that indicates whether the data read from the replacement data store during the dual-read operation mode exceeds a quality threshold; and in response to verifying that the data read from the replacement data store during the dual-read operation mode exceeds the quality threshold, adjusting configuration settings for the data migration server to designate the replacement data store as the primary data store used by the data migration server to service requests from the plurality of services.

	With respect to claim 9 the prior art does not teach or fairly suggest  enable a dual-write operation mode for the data migration server such that, in response to a given write request from one of the plurality of services, the data migration server is configured to write a given data entry to both the preexisting data store and a replacement data store that is configured to store data used by the plurality of services; enable a dual-read operation mode for the data migration server such that, in response to read requests from the plurality of services, the data migration server is configured to read corresponding data entries from both the preexisting data store and the replacement data store; facilitate data verification operations to verify that data read from the replacement data store matches data read from the preexisting data store during the dual-read operation mode; and modify configuration settings for the data migration server to designate the replacement data store as the primary data store used by the data migration server to service requests from the plurality of services.

	With respect to claim 15 the prior art does no teach or fairly suggest enabling the data migration server to write data to both the preexisting data store and a replacement data store such that, in response to a given write request from one of the plurality of services, the data migration server writes a given data entry to both the preexisting data store and a replacement data store that is configured to store data used by the plurality of services; enabling the data migration server to read data from both the preexisting data store and the replacement data store such that, in response to a given read request from one of the plurality of services, the data migration server reads a corresponding data entry from both the preexisting data store and the replacement data store; providing data read from both the preexisting data store and the replacement data store to a data verification system to verify that the data read from the replacement data store matches the data read from the preexisting data store; and modifying configuration settings for the data migration server to designate the replacement data store as a primary data store to be used by the data migration server to service requests from the plurality of services.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 5, 2021